           Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 17-1586V
                                    Filed: January 24, 2019
                                        UNPUBLISHED


    ANTHONY RUCKER,

                        Petitioner,
    v.                                                       Special Processing Unit (SPU); Joint
                                                             Stipulation on Damages; Tetanus
    SECRETARY OF HEALTH AND                                  Diphtheria acellular Pertussis (Tdap)
    HUMAN SERVICES,                                          Vaccine; Shoulder Injury Related to
                                                             Vaccine Administration (SIRVA)
                       Respondent.


Diana Lynn Stadelnikas, Maglio Christopher & Toale, PA, Sarasota, FL, for petitioner.
Lisa Ann Watts, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

       On October 23, 2017, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) caused by a Tetanus Diphtheria acellular Pertussis (“Tdap”)
vaccine received on April 12, 2016. Petition at 1-2; Stipulation, filed January 23, 2019,
at ¶¶ 2-4. Petitioner further alleges that the vaccine was administered in the United
States, that his injury lasted more than six months, and that neither he nor any other
party has brought an action or received compensation in the form of an award or
settlement for petitioner’s vaccine-related injuries. Petition at 1-3; Stipulation at ¶¶ 3-5.
“Respondent denies that the Tdap vaccine caused petitioner’s alleged right SIRVA, or


1 The undersigned intends to post this decision on the United States Court of Federal Claims' website.
This means the decision will be available to anyone with access to the internet. In accordance with
Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, the
undersigned agrees that the identified material fits within this definition, the undersigned will redact such
material from public access. Because this unpublished decision contains a reasoned explanation for the
action in this case, undersigned is required to post it on the United States Court of Federal Claims'
website in accordance with the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal
Management and Promotion of Electronic Government Services).
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
           Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 2 of 7



any other injury, and further denies that petitioner’s current disabilities are sequelae of a
vaccine-related injury.” Stipulation at ¶ 6.

        Nevertheless, on January 23, 2019, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

     Pursuant to the terms stated in the attached Stipulation, the undersigned
awards the following compensation:

        A lump sum of $50,000.00 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 3 of 7
Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 4 of 7
Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 5 of 7
Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 6 of 7
Case 1:17-vv-01586-UNJ Document 44 Filed 02/27/19 Page 7 of 7
